Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158903(54)(55)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  FRANK ANTHONY SCOLA,                                                                                 Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                     SC: 158903                                         Justices
  v                                                                  COA: 338966
                                                                     Wayne CC: 15-002804-NI
  JP MORGAN CHASE BANK, NATIONAL
  ASSOCIATION, and JP MORGAN CHASE &
  CO.,
           Defendants-Appellees,
  and
  KATHLEEN SCOLA, ESTATE OF JOHN
  BARROW BROWN, and CITY OF WAYNE,
             Defendants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Defense Trial Counsel to
  extend the time for filing a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before November 27, 2019. On further order of the
  Chief Justice, the motion of plaintiff-appellant to extend the time for filing his reply is
  GRANTED. The reply will be accepted as timely filed if submitted on or before November
  8, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 8, 2019

                                                                               Clerk